Citation Nr: 1710660	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a seizure disability or disability manifested by episodic losses of consciousness. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2011, the Veteran testified at a hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  

The Board previously remanded the appeal in December 2011, December 2011, and September 2016. 

In an August 2016 correspondence, the Veteran requested a Board video conference hearing.  Therefore, in September 2016, the Board granted the Veteran's request and remanded the claim to afford the Veteran an opportunity of  another hearing.  Although, a hearing was scheduled for March 2017, the Veteran withdrew his request for a hearing in March 2017.  Rather, he requested that the Board proceed with the adjudication of his claim.  See March 2017 Statement in Support of Claim. 

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by an August 2016 statement.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that the Veteran has ever been diagnosed with a seizure disorder at any time during the appeal period.

2. The Veteran's episodes of losing consciousness is a symptom that the competent and credible evidence relates to the Veteran's type 1 diabetes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a seizure disability or disability manifested by episodic loss of consciousness, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter dated in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, private treatment records and VA examinations.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA examinations have also been performed and the Board finds that they are adequate to make a fully informed decision.  See 38 C.F.R.

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d at 1375 (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. §  3.303 (b) (2016).  As seizures (epilepsies) are chronic conditions, service connection via the demonstration of continuity of symptomatology may be applicable in the present case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran asserts that he developed intermittent unconscious episodes while he was in active service. 

The Veteran's STRs are negative for complaints, findings, or a diagnosis of seizures.

In a May 2015 VA examination, the VA examiner noted that he had reviewed the conflicting evidence of record.  The VA examiner's impression was that the Veteran had long-standing abnormal episodes and that these were unlikely to be epileptic spells. He explained that the Veteran's electroencephalogram (EEGs) have been unremarkable, the nature of the Veteran's spells did not suggest epilepsy, and that he had been evaluated extensively in the past, with a diagnosis of nonepileptic events.  The VA examiner further explained that the degree of the Veteran's loss of consciousness appeared to be minimal.  The nature of the nonepileptic events were somewhat unclear.  There seems to be a common thread of becoming very sweaty and there may be some autonomic component or metabolic component.  The Veteran says that they are somewhat similar to his hypoglycemic episodes now, which also suggests this possibility.  At this the examiner recommended no antiepileptic medications and no further evaluation.  If he should develop a new type of spells, we would want to fully evaluate him for new onset epilepsy or other etiologies. However, the VA examiner stated that these spells appear to be long-standing and nonepileptic.   In an addendum, the VA examiner opined that there is no clear evidence that a seizure disorder existed in the past or exists now.  He furthered that spells without a diagnosis and with unclear loss of consciousness appear to have existed prior to service duty.  
  
An October 2015 VA examination report reflects that Veteran reported he first began having spells shortly after starting Boot camp in 1976.  He describes stereotyped spells that began with a feeling of forgetfulness and confusion which
progresses to, hearing voices as distant and with an echo, followed by becoming sweaty, followed by his entire visual field becoming "yellow" and can progress to loss of awareness lasting for minutes.  These events he reports would occur perhaps once every few months while in service.  He reports that they could come on at any point during the day or night and did not seem to be related to activity.  He reports he was diagnoses with diabetes type 1 and placed on insulin the following year. He now feels all his spells have been due to low blood sugars.  The VA examiner found that the does not have a confirmed diagnosis of a seizure disorder nor a confirmed history of a diagnosis of epilepsy.  All diagnostic studies have been normal.   The VA examiner opined that it is at least as likely as not that the Veteran's episodes of loss of consciousness had its onset in service.  However, the VA examiner concluded that the Veteran has never been diagnosed with a seizure disorder, and furthermore, there have never been any findings, signs or symptoms that are attributable to a seizure disorder activity.  The VA examiner explained that the episodes of loss of consciousness that were described by the Veteran are related to hypoglycemia and are not related to a seizure disorder.  According to the VA examiner, this may be due to the fact that the Veteran was able to prevent his episodes by eating something with sugar, and because of the failure of these episodes to progress to generalized tonic clonic seizures.  Additionally, the VA examiner noted that he has had a normal EEG and MRI, which are supportive of the conclusion that he does not have a seizure disorder.  Taking into consideration that the Veteran's episodes have increased in frequency with age, the VA examiner concluded that the Veteran's episodes are related to his diagnosed type 1 diabetes.

As noted above, the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Although the evidence of record corroborates the Veteran's account of fainting spells, losing consciousness does not constitute as a disability, but rather, a symptom.  In this regard, the Board notes that symptoms do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (ruling that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 
Significantly, both the May 2015 and October 2015 VA examiners each concluded that the Veteran's does not have a seizure disability nor a disability manifested by loss of consciousness.  In fact, the symptoms of loss of consciousness that the Veteran has described has been attributed to his non service connected diabetes mellitus.  The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or treatment for seizures or diagnosed disability manifested by episodic loss of consciousness.  

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id.  at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the present case, a seizure disability or a disability manifested by episodic loss of consciousness are not simple conditions that are identifiable by observation alone. They do involve a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose these conditions as a lay person.  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  In fact, the VA examiners found that he did not have any conditions related to seizure disability. Thus, the Veteran is not competent to diagnose these conditions.

Accordingly, without competent medical evidence of record that the Veteran has ever had a seizure disability or disability manifested by episodic loss of consciousness, the claim for service connection must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for a seizure disability, to include episodic loss of consciousness, is denied.


____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


